DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Claims 1-20 are allowed in this Office action.

Terminal Disclaimer
The terminal disclaimer filed on 28 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. US 9047286 and Pat. No. US 10614121 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Bachet et al. (Pub. No. US 2009/0300673) teaches a content sharing system, for implementation in a requesting peer, to receive at least a part of a chunk from a serving peer, the chunk being part of a content item, the requesting peer being operationally connected to a plurality of peers including the serving peer via a communications network, the content item being media content originally broadcast in a media stream by a Headend to at least some of the peers, the system including a metadata module to receive chunk metadata identifying the location of the chunk based on an identifier in the media stream originally broadcast by the Headend, a content transfer module to request the at least part of the chunk from the serving peer based on the chunk metadata, and receive the at least part of the chunk from the serving peer.
ii)	Baker et al. (Pub. No. US 2008/0250023) teaches maintaining and accessing a database containing a number of content segments indexed by broadcast time is provided. If a user is interested in a particular content segment broadcasted from a station, he activates a portable bookmarking device which creates an entry comprising a broadcast time and a user preference indicator. In one form, the user may activate one or more buttons to indicate a positive or negative preference, while in another form a number of buttons may represent a number of categories of interest, such as varying genres. In a further form, the system intelligently identifies the broadcast station likely associated with a bookmark and additionally may perform a correction process to ensure bookmark time accuracy.
iii)	Deguchi (Pat. No. US 6,578,047) teaches a play list comprising the names of music pieces broadcasted from a broadcast station and broadcast time information are accumulated in a data base. If a user likes a music piece broadcasted from the broadcast station, he activates a book marker which stores time information representing the time at which the book marker is activated. The time information is supplied through a gateway device to a search engine which searches the data base for those broadcast stations in the user's geographic area which broadcasted music pieces or the like at a time that matches the time information. The search results are transmitted to the gateway device and displayed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-20:
In interpreting the current claims filed on 28 October 2021, in light of the Specification, and the prosecution histories of the instant application and any related applications (associated with the Terminal Disclaimers above), and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 11, and 19.
Other claims are also allowed based on their dependencies on claims 1, 11, and 19 respectively.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

             /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                   November 4, 2021